Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed June 14, 2022, with respect to claim 5 have been fully considered and are persuasive.  The objection of March 16, 2022 has been withdrawn. 
Applicant’s arguments, see page 9, filed June 14, 2022, with respect to claims 3 and 13 have been fully considered and are persuasive.  The 112 rejection of March 16, 2022 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed June 14, 2022, with respect to claims 5,8, and 10 have been fully considered and are persuasive.  The rejection of March 16, 2022 has been withdrawn. 

Status of the Claims
Claims 1-4, 6-7, and 13-20 are canceled.  Claims 5, and 8-12 are present for examination.

Allowable Subject Matter
Claims  5, and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, 
Regarding Claim 5, an edge of the cutoff gate electrode  extends past the edge of the semiconductor active area region and overlies the shallow trench isolation structure; the first-conductivity-type well is laterally spaced from an interface between the respective semiconductor active area region and the shallow trench isolation structure; and the first-conductivity-type well has an annular configuration and laterally surrounds the bit line switch array.	Regarding Claim 8 (from which claim 9 depends), wherein the first-conductivity-type well comprises: a base portion located under a horizontal plane including a bottom surface of the shallow trench isolation structure; and an annular pedestal portion that laterally surrounds the shallow trench isolation structure and contacting an outer sidewall of the shallow trench isolation structure.
Regarding Claim 10 (from which claims 11-12 depend), lower-level metal interconnect structures embedded in the lower-level dielectric material layers, wherein: a first subset of the lower-level metal interconnect structures provides electrical connection between a sense-circuit-side source region of a respective sense circuit switch transistor and a respective sense circuit located on the semiconductor substrate; and a second subset of the lower-level metal interconnect structures provides electrical connection between an erase-voltage-side source region of a respective erase-voltage- connection switch transistor and an erase voltage power supply circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819